              Case 6:19-cv-00402 Document 1 Filed 07/02/19 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


  LUPERCAL LLC,

                Plaintiff                             Case No. 6:19-cv-00402


                v.                                    JURY TRIAL DEMANDED


  COMERICA BANK,

                Defendant




                     COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Lupercal LLC (“Lupercal” or “Plaintiff”) files this Complaint for patent

infringement against Defendant Comerica Bank (“Comerica” or “Defendant”), and alleges

as follows:

                               NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under 35 U.S.C. § 1 et seq.

                                        PARTIES

       2.      Lupercal is a limited liability company organized and existing under the

laws of the State of Texas with its principal place of business in Dallas, Texas.

       3.      Upon information and belief, Defendant, Comerica, is a Texas company

having a principal place of business in this judicial district at 300 W 6th Street, Suite

2250, Austin, Texas 78701.
             Case 6:19-cv-00402 Document 1 Filed 07/02/19 Page 2 of 10



                              JURISDICTION AND VENUE

       4.     This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       5.     Upon information and belief, Defendant is subject to personal jurisdiction

of this Court based upon it having regularly conducted business, including the acts

complained of herein, within the State of Texas and this judicial district and/or deriving

substantial revenue from goods and services provided to individuals in Texas and in this

District.

       6.     Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400 because

Defendants have committed acts of infringement and have regular and established places

of business in this judicial district.

                                      COUNT I
                      (Infringement of U.S. Patent No. 9,386,094)

       7.     Lupercal incorporates paragraphs 1 through 6 as though fully set forth

herein.

       8.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,386,094 (the

“’094 Patent”), entitled SYSTEM AND METHOD FOR MEDIA SUBMISSION, which

issued on July 5, 2016. A copy of the ’094 Patent is attached as Exhibit A.

       9.     The ’094 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

       10.    Defendant provides the Comerica Mobile Banking App for use with Apple

iOS devices and Android devices, which is available for download from Apple’s iTunes

App Store and Google Play Apps:




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 2
          Case 6:19-cv-00402 Document 1 Filed 07/02/19 Page 3 of 10




https://apps.apple.com/us/app/comerica-mobile-banking/id403598968




COMPLAINT FOR PATENT INFRINGEMENT                                     PAGE | 3
          Case 6:19-cv-00402 Document 1 Filed 07/02/19 Page 4 of 10




https://play.google.com/store/apps/details?id=com.comerica.mobilebanking&hl=en_US




COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 4
            Case 6:19-cv-00402 Document 1 Filed 07/02/19 Page 5 of 10



      11.      When using the app to deposit a check, the app takes a photo of the front

and back of the check. If the photo is not adequate, the app allows the user to retake a

photo of the front and back.




https://www.comerica.com/personal-finance/banking/online-services/mobile-

banking.html

      12.      In the process of depositing a check with the mobile app, the user enters

the amount of the check deposit and selects the account to deposit the funds.




COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 5
             Case 6:19-cv-00402 Document 1 Filed 07/02/19 Page 6 of 10



       13.    On information and belief, upon being accepted by the user (via the

Comerica Mobile Banking Application), the application pre-processes the front and back

images to produce and front and back pre-processed images that is controlled by one or

more preprocessing parameters received from a device (e.g., a server used to download

the Comerica Mobile App) separate from the user device (user’s smart phone) in a

conversion of the one or more images or the one or more replacement images as specified

for use by a receiving party.

       14.    Defendant controls the operation and use of the Comerica Mobile App and

encourages its customers to use the Comerica Mobile App to deposit checks to the

customer’s accounts with Defendant. The Defendant’s Comerica Mobile App is the

Accused Instrumentality through which Defendant and its customers infringe the ’094

Patent.

       15.    At least by developing, distributing, operating, promoting, and encouraging

the use of the Comerica Mobile App, Defendant encourages its customers to use the

Comerica Mobile App to practice the claimed methods, which Defendant controls the use

of and derives a direct benefit and profit from.

       16.    Upon information and belief, Defendant has infringed and continues to

infringe one or more claims, including Claim 42, of the ’094 Patent by developing,

distributing, operating, promoting, and encouraging the use of the Comerica Mobile App

in the United States without authority. Defendant has infringed and continues to

infringe the ’094 Patent either directly or through the acts of inducement in violation of

35 U.S.C. § 271.




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 6
            Case 6:19-cv-00402 Document 1 Filed 07/02/19 Page 7 of 10



      17.    Defendant has been on notice of the ’094 Patent at least as early as January

16, 2019 when it received a notice letter from Plaintiff, which included a claim chart

comparing the ’094 Patent claims to the Comerica Mobile App.

      18.    Claim 42 recites:

             42.   A computer implemented method performed by an image

             submission tool on a user device, comprising:

                   causing the image submission tool to generate a visual

                          representation of one or more images, the visual

                          representation enabling a user to determine whether the one

                          or more images should be replaced with one or more

                          replacement images;

                   causing the image submission tool to enable a user to enter text

                          information for association with the one or more images or

                          the one or more replacement images;

                   causing the image submission tool to pre-process the one or more

                          images or the one or more replacement images to produce

                          one or more pre-processed images, the pre-processing by the

                          image submission tool controlled by one or more pre-

                          processing parameters received from a device separate from

                          the user device in a conversion of the one or more images or

                          the one or more replacement images as specified for use by a

                          receiving party;




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 7
            Case 6:19-cv-00402 Document 1 Filed 07/02/19 Page 8 of 10



                    causing the image submission tool to enable a user to submit the

                           one or more pre-processed images; and

                    causing the image submission tool to transmit the one or more pre-

                           processed images.

      19.    The Comerica Mobile App enables account holders to deposit checks

electronically by taking a photo of the front and back of the check. After selecting an

account to deposit the check to, the user enters the amount of the check.

      20.    More particularly, the Comerica Mobile App is a computer implemented

method performed by an image submission tool on a user device.

      21.    In the process of using the Comerica Mobile App, the computer

implemented method causes the image submission tool to generate a visual

representation of one or more images, the visual representation enabling a user to

determine whether the one or more images should be replaced with one or more

replacement images.

      22.    In the process of using the Comerica Mobile App, the computer

implemented method causes the image submission tool to enable a user to enter text

information for association with the one or more images or the one or more replacement

images.

      23.    In the process of using the Comerica Mobile App, the computer

implemented method causes the image submission tool to pre-process the one or more

images or the one or more replacement images to produce one or more pre-processed

images, the pre-processing by the image submission tool controlled by one or more pre-

processing parameters received from a device separate from the user device in a



COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 8
             Case 6:19-cv-00402 Document 1 Filed 07/02/19 Page 9 of 10



conversion of the one or more images or the one or more replacement images as specified

for use by a receiving party.

       24.    In the process of using the Comerica Mobile App, the computer

implemented method causes the image submission tool to enable a user to submit the

one or more pre-processed images.

       25.    In the process of using the Comerica Mobile App, the computer

implemented method causes the image submission tool to transmit the one or more pre-

processed images.

       26.    Lupercal has been damaged by Defendant’s infringing activities.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

       1.     declaring that the Defendant has infringed the ’094 Patent;

       2.     awarding Plaintiff its damages suffered as a result of Defendant’s

              infringement of the ’094 Patent;

       3.     awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

       4.     granting Plaintiff such further relief as the Court finds appropriate.

                                    JURY DEMAND

       Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 9
         Case 6:19-cv-00402 Document 1 Filed 07/02/19 Page 10 of 10



Dated:      July 2, 2019                Respectfully submitted,



                                        /s/ Raymond W. Mort, III
                                        Raymond W. Mort, III
                                        Texas State Bar No. 00791308
                                        raymort@austinlaw.com

                                        THE MORT LAW FIRM, PLLC
                                        100 Congress Ave, Suite 2200
                                        Austin, Texas 78701
                                        Tel/Fax: (512) 865-7950

                                        ATTORNEYS FOR PLAINTIFF
                                        LUPERCAL LLC




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 10
